DETAILED ACTION

The Amendment filed by Applicant on 07/20/2022 is entered.

The IDS filed by Applicant on 08/03/2022 is entered.

The IDS filed by Applicant on 06/24/2022 is entered.

Claims 5-7, 9-13, 16-17, 22-25, 29-33, 36 and 39-42 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 07/20/2022 have been fully considered and they are found persuasive.

The rejection of claim(s) 1, 3-4, 8, 14, 27 and 34-35 under 35 U.S.C. 102(a)(1) as being anticipated by Dubey, WO 2006/0735540 A2 (hereinafter “Dubey”) is withdrawn.

The rejection of claim 2, 18-21, 26 and 28 under 35 U.S.C. 103 as being unpatentable over Dubey in view of Taylor et al., US 2009/0082493 A1 (hereinafter “Taylor”) is withdrawn.


Allowable Subject Matter/Reasons for Allowance
Claims 1-4, 8, 14-15, 18-21, 26-28, 34-35, 37-38 and 43 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Dubey, Taylor and CA 2, 132,816.  Dubey teaches a composition comprising a polyvinyl alcohol polymer (along with other polymers such as polyacrylonitrile) and tartaric acid/potassium tartrate. See Dubey, page 9, line 26 through page 11, line 21; page 16, lines 25-26. Taylor teaches in analogous art stabilized water borne polymer comprising polyvinyl alcohol and saccharic acid. See Taylor, [0011], [0017], [0018] & [0020]. The reference CA 2, 132,816 teaches a spinning process for producing high strength modulus PAN fibers, which is a different process with different steps (e.g., dissolving a polymer having a plurality of hydroxyl and/or nitrile groups and an aldaric acid or a salt thereof in a first solvent to provide a solution; drawing the aged gel-spun fiber through a second bath comprising silicone oil. The present invention differs from the closest prior art in that the present invention requires a lignin, carbon nanotubes or nanofiller with a polymer having a plurality of hydroxyl groups or nitrile groups and an aldaric acid.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh